DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-21 are objected to because of the following informalities:  
It is unclear if the % amounts are based on weight or volume or other units. Clarification is needed. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 claims “about 92% to about 99% glucose” while claim 4 claims “12% glucose”. Claim 4 does not further limit the subject matter of claim 1. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 7-21 are rejected under 35 U.S.C. 103 as being unpatentable over Foraci et al (8414706).
Foraci teaches a process for producing sugar products. 

Regarding claims 2-4 and 7-14, Foraci, col. 7, teaches a liquid concentrated glucose mixture at about 90% at 72o Brix, the solid content of which contains for example about at least 90% wt glucose, no more that 8% wt fructose, about 2-10% wt or even less of minor sugars, no more that 1% wt of the above-said impurities.
Further, Foraci teaches the minor sugars can be xylose and oligosaccharides. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Regarding claims 15-21, Foraci, col. 7, teaches a liquid concentrated fructose mixture at 82o Brix, the solid content of which contains about at least 96% wt fructose, no more that 2% wt glucose, about 2-4% wt or even less of minor sugars, no more that 1% wt of impurities. 
Further, Foraci teaches the minor sugars can be xylose. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Regarding claim 21, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Foraci et al (8414706) as applied to claim 2 and further in view of Prakash et al (20140272068). 
Although Foraci, col. 7, teaches a liquid concentrated glucose mixture at about 90% at 72o Brix, the solid content of which contains for example about at least 90% wt glucose, no more that 8% wt fructose, about 2-10% wt or even less of minor sugars, no 
Prakash teaches beverages containing rare sugars. 
Prakash, paragraph 233 of the PGPUB, teaches in addition to rare sugars and, optionally, additional sweeteners, the beverage can optionally include additional additives, detailed herein below. In some embodiments, the beverage contains additives including, polymers. In some embodiments, the additives act to improve the temporal and flavor profile of the beverage to provide a beverage with a taste similar to sucrose.
Prakash, paragraph 252 of the PGPUB, teaches suitable polymer additives include, polyaspartic acid. 
Prakash, paragraph 252 of the PGPUB, teaches the polymer is present in the beverage in a concentration from about 30 ppm to about 2,000 ppm.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate polyaspartic acid in a concentration from about 30 ppm to about 2,000 ppm as taught by Prakash into glucose mixture as taught by Foraci to improve the temporal and flavor profile of the mixture to provide a mixture with a taste similar to sucrose. 

Claims 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rathke et al (20120189739) in view of DeLease (20080014315). 
Rathke teaches naturally sweetened reduced calorie base syrup composition. 

Rathke, paragraph 16 of the PGPUB, teaches a beverage is described, the beverage comprising about 0.1% by weight to about 98% by weight of a base syrup component, wherein the base syrup component includes an invert sugar, at least one non-nutritive natural sweetener; and water. 
Rathke, paragraph 21 of the PGPUB, teaches the term “invert” or “invert syrup', as used herein, refers to those sucrose-based syrups (e.g., a glucose-fructose concentrated solution) resulting from the hydrolysis of Sucrose into glucose, fructose, and residual sucrose, and that has a sugar content within the range of about 50° to about 70° Brix, of which at least 90% is a mixture of fructose and glucose. 
Such an invert syrup may be a “full invert” or a “medium invert’. The term “medium invert’ as used herein refers to liquid sucrose that has been inverted using acid or enzyme treatment. The inversion is stopped before the sucrose is fully inverted to 50-50 glucose-fructose. The Brix level is typically around 76°. Medium invert is (50% sucrose, 50% invert), and has an increased sweetness of about 20% over sucrose alone. The term “full invert’, as used herein, refers to sucrose which has been fully inverted to glucose and fructose. The Brix level of full invert is typically lower than medium invert, typically in the range of about 70-72 degree brix.
Rathke, paragraph 40 of the PGPUB, teaches water is present in the beverage at a level ranging from about 1% (by weight) to about 99.9% (by weight) of the beverage.
Rathke, paragraph 47 of the PGPUB, teaches non-nutritive sweeteners include steviosides and Lo Han Guo,

Rathke, paragraph 59 of the PGPUB, teaches precise ratios of non-nutritive sweeteners depend on the combination of sweeteners used in a given blend and the desired overall sweetness for a given application.
Rathke, paragraph 75 of the PGPUB, teaches base-syrup compositions may further include a carbohydrate as a sweet taste improving taste additives imparting such sugar-like characteristics. 
Rathke, paragraph 77 of the PGPUB, teaches the carbohydrates can be xylose or xylo-oligosaccharides. 
Although Rathke teaches a base syrup comprising an invert sugar, at least one non-nutritive sweetener and xylose, Rathke does not teach the amount of xylose present in the syrup. 
Letourneau teaches a natural flavoring agent. 
Letourneau, paragraph 21 of the PGPUB, teaches additional sweeteners suitable for use in various embodiments of the sweetened tea beverage products comprising a natural nutritive sweetener and Lo Han Guo, include other natural and artificial or synthetic sweeteners such as xylose.
DeLease, paragraph 10 of the PGPUB, teaches a bottling syrup comprises a foam-creating composition comprising a dairy composition and a hydrocolloid composition; a flavoring agent; and a sweetening agent. 

DeLease, paragraph 69 of the PGPUB, teaches the sweetening agent is present in amounts of about 2.0 to about 5.0 wt % each based on the total weight of the composition. The amount of sweetening agent depends upon whether the composition is a concentrate, syrup, beverage, etc., and can be determined by those of ordinary skill in the art.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate in the amount of about 2.0 to about 5.0 wt % each based on the total weight of the composition as taught DeLease xylose as taught Letourneau as this amount of xylose imparts a natural sweetness to beverages. 
A base syrup component, wherein the base syrup component includes a full invert sugar as taught by the references reads on a mixture of glucose and fructose as claimed in claims 15-21. 
A beverage comprising 93.95-95% by weight of a base syrup component, wherein the base syrup component includes a full invert sugar, .05 wt% of at least one non-nutritive natural sweetener; 1 wt% water and 3.95-5 wt% xylose as taught by the references reads a fructose syrup as claimed in claims 15-21.

Regarding claim 21, Rathke, paragraph 21 of the PGPUB, teaches these syrups are produced with the glycoside hydrolase enzyme invertase or an equivalent enzyme 
Alternatively, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Letourneau a tea component, a natural nutritive sweetener present in an amount of at least 8% by weight and Lo Han Guo are provided.
Sweeteners suitable for at least certain such exemplary embodiments include, for example xylose. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        2/2/22